DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2022 has been entered.

Status of Claims
Claim(s) 1, 6, 11 and 16 is/are currently amended. Claim(s) 2, 5, 12 and 15 has/have been canceled. New claim(s) 21 and 22 has/have been added. Claim(s) 1, 3-4, 6-11, 13-14 and 16-22 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11 and claims dependent thereon, the limitations "controlling, by the controller, the biosensor to perform measurement of the biological information when determined to perform measurement of the biological information in the determining step; adjusting, by the controller, an output intensity of the biometric output of the biosensor when measurement of the biological information is performed; and after adjusting, measuring the biological information" are indefinite. Specifically, the relationship between "controlling…to perform measurement of the biological information" and "measuring the biological information" is unclear. It is not readily apparent if these are a reference to the same measurement, with the "measuring" step limiting performance of the measurement to after adjusting the output intensity, or, since they are listed as distinct steps, if the limitations are intended to indicate the biosensor is controlled to perform a measurement(s), the output intensity is adjusted, and further measurements are performed after the intensity adjustment. The latter appears more consistent with the claim language on its face as the adjusting is recited as occurring "when measurement of the biological information is performed," indicating measuring is actively being performed when the adjustment occurs, and measuring is e.g., ¶ [0041]) appears to indicate that the adjusting occurs in response to the determination of whether or not to perform measurement (e.g., within the scope of: "determining by the controller, whether or not to perform measurement of the biological information based on the biometric output and a predetermined threshold; when a determination is made to perform measurement of the biological information, adjusting, by the controller, an output intensity of the biometric output of the biosensor; and after adjusting, measuring the biological information"), rather than "when measurement of the biological information is performed." In view of the above, it is unclear exactly how many measurements of biological information are required by the claim(s) (at least one, occurring after adjusting output intensity, or at least two, occurring during and after adjusting output intensity). 
Due to the confusion and uncertainty as to the proper interpretation of the limitations of a claim discussed above, the above-noted claims have not been analyzed for eligibility under 35 U.S.C. 101. However, the examiner notes that the sequence of steps as disclosed (e.g., within the scope of: "determining by the controller, whether or not to perform measurement of the biological information based on the biometric output and a predetermined threshold; when a determination is made to perform measurement of the biological information, adjusting, by the controller, an output intensity of the biometric output of the biosensor; and after adjusting, measuring the biological information") do appear to practically apply and/or amount to significantly more than the recited abstract idea by adjusting output intensity of the biosensor in response to the determination. Therefore, amendments within the scope of the above would be eligible under 35 U.S.C. 101. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21 and claims dependent thereon, Applicant discloses multiple thresholds may be used and discloses two different exemplary thresholds for determining whether or not the pulse wave data is within the allowable range, a first threshold according to a range of to the number of peaks in the biometric output in a predetermined period of time and a second threshold according to variation in a height of a peak (e.g., ¶¶ [0035]-[0036] of the specification as filed; original claim 2; etc.). However, Applicant does not disclose a single threshold that both "is according to variation in a height of a peak" and "relates to a number of peaks of the pulse wave data in a predetermined period of time," as encompassed by claim 21. Accordingly, the limitations of claim 21 lack sufficient support in the application as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4, 6-10 and 21-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 3-4, 6-10 and 21-22 recite the step of determining whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a controller," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the controller language, "determining" in the context of this claim encompasses a user manually or mentally observing or evaluating an acquired biometric output and based on predetermined criteria (e.g., threshold(s)), judging whether to perform further analysis, e.g., perform measurement of biological information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The independent claim(s) the additional elements of a variable intensity optical biosensor, using a controller to perform a measurement, and to perform the determining step. The controller is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of performing a measurement and evaluating predetermined criteria) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The step of etc. Though the claims indicate the controller adjusts an output intensity of the biometric output of the biosensor, this function is not at all tied to the above-noted abstract idea. Rather, the limitation appears to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., gathering data with variable intensity optical sensors). Claims 7 and 17 recite the additional step of providing a notification when performing no measurement of the biological information, or insignificant extra-solution activity. The biosensor element/step merely requires the data necessary for performing the abstract idea and adding a step of generically notifying a user of the result of a determination does not add a meaningful limitation to the process of making said determination. Accordingly, these additional elements/steps do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the above-noted claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). The claimed biosensor, including a biosensor with an adjustable output intensity, are well- understood, routine or conventional data gathering device in the field (see, e.g., "The effect of varying LED intensity on pulse oximeter accuracy" (Abstract), which indicates most pulse oximeters automatically alter their intensity). Accordingly, the above-noted claims care not patent eligible.
As noted above, due to the confusion and uncertainty as to the proper interpretation of the limitations of a claim discussed above, the above-noted claims have not been analyzed for eligibility under 35 U.S.C. 101. However, the examiner notes that the sequence of steps as disclosed (e.g., within the scope of: "determining by the controller, whether or not to perform measurement of the biological information based on the biometric output and a predetermined threshold; when a determination is made to perform measurement of the biological information, adjusting, by the controller, an output intensity of the biometric output of the biosensor; and after adjusting, measuring the biological information") do appear to practically apply and/or amount to significantly more than the recited abstract idea by adjusting output intensity of the biosensor in response to the determination. Therefore, amendments within the scope of the above would be eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 6-11, 13-14, 16-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as obvious over US 2008/0171915 A1 (previously cited, Kawajiri) in view of US 2009/0326395 A1 (Watson) and US 6,402,690 B1 (previously cited, Rhee).
Regarding claims 1, 3-4, 6 and 22, Kawajiri teaches and/or suggests a measurement device, comprising: 
a biosensor having a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2); and
i.e., a measurement of biological information is performed; ¶ [0083] where comparator 107-3 judges whether or not the amplitude of the signal surpasses a predetermined criterion value).
Kawajiri does not teach the threshold is according to variation in a height of a peak. However, as noted above, Kawajiri teaches/suggests only performing a measurement when the measurement environment is favorable, and further teaches and/or suggests movement/motion is a disturbance factor leading to an unfavorable measurement environment (e.g., ¶ [0170]). 
Watson teaches/suggests a system comprising a controller (microprocessor 48) configured for detecting noise, due to, e.g., motion/movement (¶ [0040]), in biometric output based on measuring light, i.e., pulse wave data (PPG signal), and a predetermined threshold, wherein the threshold is according to variation in the heights of peaks of the pulse wave data defined by a standard deviation and wherein noise is detected when variation in a height of a peak is greater e.g., ¶ [0067] where microprocessor 48 may identify noise by analyzing a number of neighboring upstrokes and determining whether a particular upstroke is too large in amplitude relative to its neighbors, and where the threshold value may be based on a running average or median amplitude value of a number of upstrokes plus one or more standard deviations or some other suitable amount). 
Since Kawajiri suggests periods of motion is an unfavorable measurement condition, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an alternate/additional threshold according to variation in a height of a peak as taught/suggested by Watson, wherein the controller is configured for performing measurement of the biological information when the biometric output is smaller than the threshold (i.e., when no noise/motion is detected) and not performing measurement of the biological information when the biometric output is greater than the threshold (i.e., when noise/motion is detected) in order to improve the reliability of performed measurements (Kawajiri, ¶ [0170]). 
Kawajiri as modified further teaches/suggests the biosensor comprises a light emitting part configured to output measuring light to the region to be tested (light emitting element 103-1; ¶ [0078]), but does not expressly teach the controller adjusts an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part.
Rhee teaches/suggests a device comprising a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested (col. 1, lines 38-48, light source and a detector for monitoring a characteristic of arterial blood flow within the finger); and a controller configured for performing measurement etc. control loop for regulating the intensity of light emitted by the light source; the LED level may be adjusted by a control loop to maintain the specified ratio or to optimize the signal level within specified constraints which may include power utilization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with the controller adjusting an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part as taught and/or suggested by Rhee in order to compensate for temperature effects, maintain a desired SNR, optimize the signal level within specified constraints which may include power utilization, etc. (Rhee, col. 5, lines 14-29). 
Regarding claims 11, 13-14 and 16, Kawajiri teaches/suggests a measurement method, comprising: 
obtaining a biometric output by a biosensor (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2);
controlling, by a controller (Fig. 7, a measurement environment judging and measurement processing section sections 107, 108 and/or computer configured to perform the function(s) of said sections, ¶ [0202]), the biosensor to perform measurement of biological information (Fig. 8, Step S005; ¶ [0091] measurement processing section 108 drives the sensing section 103 to perform measurement); and
i.e., a measurement of biological information is performed; ¶ [0083] where comparator 107-3 judges whether or not the amplitude of the signal surpasses a predetermined criterion value).
Kawajiri does not teach the threshold is according to variation in a height of a peak. However, as noted above, Kawajiri teaches/suggests only performing a measurement when the measurement environment is favorable, and further teaches and/or suggests movement/motion is a disturbance factor leading to an unfavorable measurement environment (e.g., ¶ [0170]). 
Watson teaches/suggests a system comprising a controller (microprocessor 48) configured for detecting noise, due to, e.g., motion/movement (¶ [0040]), in biometric output based on measuring light, i.e., pulse wave data (PPG signal), and a predetermined threshold, wherein the threshold is according to variation in the heights of peaks of the pulse wave data defined by a standard deviation and wherein noise is detected when variation in a height of a peak is greater than the threshold (e.g., ¶ [0067] where microprocessor 48 may identify noise by analyzing a number of neighboring upstrokes and determining whether a particular upstroke is too large in amplitude relative to its neighbors, and where the threshold value may be based on a running average or median amplitude value of a number of upstrokes plus one or more standard deviations or some other suitable amount). 
i.e., when no noise/motion is detected) and not performing measurement of the biological information when the biometric output is greater than the threshold (i.e., when noise/motion is detected) in order to improve the reliability of performed measurements (Kawajiri, ¶ [0170]). 
Kawajiri as modified further teaches/suggests the biosensor comprises a light emitting part configured to output measuring light to the region to be tested (light emitting element 103-1; ¶ [0078]), but does not expressly teach the controller adjusts an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part.
Rhee teaches/suggests a device comprising a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested (col. 1, lines 38-48, light source and a detector for monitoring a characteristic of arterial blood flow within the finger); and a controller configured for performing measurement of the biological information, wherein the controller adjusts an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part (col. 1, lines 38-48; col. 5, lines 14-29; etc. control loop for regulating the intensity of light emitted by the light source; the LED level may be adjusted by a control loop to maintain the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with the controller adjusting an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part when measurement of the biological information is performed; and after adjusting, measuring the biological information as taught/suggested by Rhee in order to compensate for temperature effects, maintain a desired SNR, optimize the signal level within specified constraints which may include power utilization, etc. (Rhee, col. 5, lines 14-29). 
Regarding claims 7, 8, 17 and 18, Kawajiri as modified teaches/suggests the controller is further configured for determining to give a predetermined notification when no measurement of the biological information is performed via a notification part (Fig. 7, display section 104 functioning as a measurement environment notifying section for notifying a user of biological signal sensing conditions or sensing environment of the sensing section 103; Fig. 8, Step S003), wherein the notification is given to notify that a position adjustment of the biosensor is needed (¶ [0090] wherein a red LED lamp blinks and the alarm sound is made from the speaker 104-2 while the unfavorable measurement environment is maintained; ¶ [0014] wherein adjusting to a favorable state involves adjusting position of a sensing section).
Regarding claim 9, Kawajiri as modified teaches/suggests the device further comprises a position adjustment part configured to adjust a position of the biosensor with respect to the region to be tested, wherein the position of the biosensor with respect to the region to be tested can be adjusted by the position adjustment part (measurement environment adjusting section 102; ¶ [0074]). 
Regarding claims 10 and 20, Kawajiri as modified teaches/suggests the biometric output includes pulse wave data (¶ [0061] where the biological information may comprise pulse-beat, blood pressure, and even blood oxygen saturation from a pulse wave). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Watson and Rhee as applied to claim(s) 11 above, and further in view of US 6,808,473 B2 (previously cited, Hisano).
Regarding claim 19, Kawajiri as modified teaches/suggests the limitations of claim 11, as discussed above, and further discloses disposing the biosensor, by a connection configured to be inserted on to a finger, onto the finger (Fig. 1, circular fitting section 101 into which a finger is inserted); and after disposing, adjusting a position of the biosensor with respect to a region to be tested (¶ [0074]). Kawajiri as modified does not teach disposing the biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal. 
Hisano teaches and/or suggests a comparable measurement method comprising disposing a biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal (col. 4, lines 57-58, col. 7, lines 16-52, etc., emitter and photodetector is placed in external auditory canal); and after disposing, adjusting a position of the biosensor with respect to a region to be tested (col. 7, lines 16-52, wherein the user turns the adjustment knob 220 on the external auditory canal portion 210 to orient the external auditory canal portion so that amplitude of the pulse wave is maximized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kawajiri with disposing the biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal; and after .

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Watson and Rhee as applied to claim(s) 1 above, and further in view of US 2014/0213863 A1 (previously cited, Loseu).
Regarding claim 21, Kawajiri as modified teaches/suggests the limitations of claim 1, and further teaches/suggests the biometric output includes pulse wave data, as discussed above, but does not expressly disclose the threshold relates to a number of peaks of the pulse wave data in a predetermined period of time.
Loseu teaches/suggests a device/method comprising a controller (data quality analysis 304) configured for determining whether or not to perform measurement of biological information (e.g., heart rate) based on the biometric output and a predetermined threshold, wherein the threshold is a first threshold according to a range of the number of peaks of the biometric output in a predetermined time (¶ [0064] number of zero crossings between the start and end of the detected pulse; Fig. 20, where said zero crossings correspond to local extrema or peaks), said determination comprising determining to perform measurement of the biological information when the biometric output is within a range of the first threshold and determining not to perform measurement of the biological information at least one of when the biometric output is out of the range of the first i.e., two or greater than 4, the detected pulse is not used to estimate the heart rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Kawajiri with the threshold (or a second threshold) relating to a number of peaks of the pulse wave data in a predetermined period of time as taught/suggested by Loseu in order to identify periods in the biometric output corresponding to rapid transitions, i.e., sensor displacement (Loseu, ¶ [0038]) and prevent inaccurate measurement of biological information under this unfavorable environment (i.e., in the presence of noise/sensor displacement) (Kawajiri, ¶ [0094]).

Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection(s) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments have been fully considered but they are not persuasive.
With respect to eligibility under 35 U.S.C. 101, Applicant submits claim 1 "provides a technical solution to a technological problem" and is therefore directed to patent eligible subject matter (Remarks, pg. 6). The examiner respectfully disagrees. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out what either the technical solution or the technological problem are, and how the claim language reflects that solution. Accordingly, the rejection of claim 1 and claims dependent thereon under 35 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen. can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791